                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


CANDY FLANNERY,                                )
                                               )
        Plaintiff,                             )
                                               )         NO. 3: 18-cv-00584
v.                                             )         JUDGE RICHARDSON
                                               )
TUNE IMPORTS, INC.,                            )
                                               )
        Defendant.                             )

                                            ORDER

        Pending before the Court is Defendant’s Motion for Summary Judgment (Doc. No. 14).

For the reasons stated in the accompanying Memorandum Opinion, Defendant’s Motion, which is

actually a Motion for Partial Summary Judgment, is GRANTED. Judgment is entered for

Defendant on Plaintiff’s claims under the Americans with Disabilities Act and Title VII.

        Plaintiff’s claim under 42 U.S.C. § 1981 remains pending.

        IT IS SO ORDERED.

                                                    ___________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




     Case 3:18-cv-00584 Document 48 Filed 05/15/20 Page 1 of 1 PageID #: 1701
